Citation Nr: 0014316	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-10 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1995 to May 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision, in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement TDIU.  For 
reasons discussed below, the Board refers to the RO the issue 
of service connection for a psychiatric disorder as secondary 
to service connected disabilities for development and 
adjudication.

REMAND

The appellant has recently raised the issue of service 
connection for a psychiatric disability as secondary to her 
service- connected disabilities.  Her VA clinical records 
include an examiner's impressions, dated in May 1997, that 
she manifested conversion reaction and depression secondary 
to chronic pain syndrome.  In July 1999, a VA examiner 
offered a diagnosis of conversion disorder, but did not 
indicate whether this psychiatric disorder was proximately 
due to her service connected disabilities.  In viewing her 
claim in the most favorable light, the evidence suggests her 
psychiatric disorder, in combination with her service 
connected disabilities, may result in total disability.

Based upon the above, the Board finds that the issue of 
entitlement to service connection for a psychiatric disorder 
as secondary to service connected disabilities is 
inextricably intertwined with the issue of entitlement to 
TDIU.  In this respect, the outcome of the service connection 
claim may affect the merits and outcome of the TDIU claim.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  As such, the Board requires 
clarification of opinion by the VA examiner in July 1999 as 
to the etiology of the appellant's psychiatric disability.  
Additionally, the RO should develop and consider the 
secondary service connection claim prior to any further 
consideration of the TDIU claim by the Board.

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:

1.  The RO should take the necessary steps to 
obtain all current VA clinical records, both 
inpatient and outpatient, and associate such 
records with the claims file.

2.  The appellant is hereby informed of her right 
to submit additional evidence and argument on the 
matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

3.  If the physician that examined the appellant 
in July 1999 (VA mental disorders examination) is 
available, the RO should request clarification as 
to the onset and etiology of the appellant's 
psychiatric disability.  In this respect, the 
examiner should be asked to clarify whether it is 
least as likely as not that any currently 
diagnosed psychiatric disorder is causally or 
etiologically related her current service 
connected disabilities.  If the July 1999 examiner 
is unavailable, the appellant should be scheduled 
for a psychiatric evaluation to determine the 
diagnosis and etiology of her psychiatric 
disability.  This examiner should also be asked 
whether it is least as likely as not that any 
currently diagnosed psychiatric disorder is 
causally or etiologically related her current 
service connected disabilities.  The claims file 
should be provided to the examiner prior to 
completion of the examination report.

4.  Following completion of the above, the RO 
should adjudicate the issue of entitlement to 
service connection for a psychiatric disorder as 
secondary to service connected disabilities.  If 
the claim is denied, the appellant and her 
representative should advised of the requirements 
necessary to appeal the decision.  If the 
appellant files a Notice of Disagreement, the RO 
should issue a Statement of the Case and allow the 
appellant to perfect an appeal through the filing 
of a Substantive Appeal.

5.  Following completion of the above, the RO 
should readjudicate the issue of entitlement to a 
TDIU with consideration given to any additional 
evidence obtained by the RO following this remand.  
Thereafter, the RO should issue a Supplemental 
Statement of Case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


